
	
		II
		110th CONGRESS
		1st Session
		S. 486
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Kennedy (for
			 himself, Mr. Durbin,
			 Mrs. Clinton, Mr. Harkin, Mr.
			 Rockefeller, Mr. Kerry, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish requirements for lenders and institutions of
		  higher education in order to protect students and other borrowers receiving
		  educational loans.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Student Loan Sunshine
			 Act.
		2.Institution and
			 lender reporting and disclosure requirementsTitle I of the Higher Education Act of 1965
			 (20 U.S.C. 1001 et seq.) is amended by adding at the end the following:
			
				ELender and
				institution requirements relating to educational loans
					151.DefinitionsIn this part:
						(1)Covered
				institutionThe term covered institution—
							(A)means any
				educational institution that offers a postsecondary educational degree,
				certificate, or program of study (including any institution of higher
				education, as such term is defined in section 102) and receives any Federal
				funding or assistance; and
							(B)includes an agent
				of the educational institution (including an alumni association, booster club,
				or other organization directly or indirectly associated with such institution)
				or employee of such institution.
							(2)Educational
				loanThe term educational loan (except when used as
				part of the term private educational loan) means—
							(A)any loan made,
				insured, or guaranteed under title IV; or
							(B)a private
				educational loan (as defined in paragraph (5)).
							(3)Educational
				loan arrangement
							The term
				educational loan arrangement means an arrangement or agreement
				between a lender and a covered institution—
							(A)under which
				arrangement or agreement a lender provides or otherwise issues educational
				loans to the students attending the covered institution or the parents of such
				students; and
							(B)which arrangement
				or agreement—
								(i)relates to the
				covered institution recommending, promoting, endorsing, or using the loan
				product of the lender; and
								(ii)involves the
				payment of any fee or provision of other material benefit by the lender to the
				institution or to groups of students who attend the institution.
								(4)Lender
							(A)In
				generalThe term lender—
								(i)means a creditor,
				except that such term shall not include an issuer of credit under a residential
				mortgage transaction; and
								(ii)includes an
				agent of a lender.
								(B)Incorporation
				of TILA definitionsThe terms creditor and
				residential mortgage transaction have the meanings given such
				terms in section 103 of the Truth in Lending Act (15 U.S.C. 1602).
							(5)Private
				educational loanThe term private educational loan
				means a private loan provided by a lender that—
							(A)is not made,
				insured, or guaranteed under title IV; and
							(B)is issued by a
				lender for postsecondary educational expenses to a student, or the parent of
				the student, regardless of whether the loan is provided through the educational
				institution that the student attends or directly to the student or parent from
				the lender.
							(6)Postsecondary
				educational expensesThe term postsecondary educational
				expenses means any of the expenses that are included as part of a
				student's cost of attendance, as defined under section 472.
						152.Requirements
				for lenders and institutions participating in educational loan
				arrangements
						(a)Reporting for
				lendersIn addition to any
				other disclosure required under Federal law, each lender that participates in 1
				or more educational loan arrangements shall prepare and submit to the Secretary
				(at a time to be determined by the Secretary) an annual report that includes,
				with respect to each educational loan arrangement, the following:
							(1)The date on which the arrangement was
				entered into and the period for which the arrangement applies.
							(2)A summary of the terms of the arrangement
				related to the marketing, recommending, endorsing, or use of, the loans.
							(3)The full details of any aspect of the
				arrangement relating to the covered institution issuing loans and the lender
				(or a financial partner of the lender) servicing or purchasing such
				loans.
							(4)A summary of any direct or indirect benefit
				provided or paid to any party in connection with the arrangement.
							(b)Provision of
				loan informationA lender may not provide a private educational
				loan to a student attending a covered institution with which the lender has an
				educational loan arrangement, or the parent of such student, until the covered
				institution has informed the student or parent of their remaining options for
				borrowing under title IV, including information on any terms and conditions of
				available loans under such title that are more favorable to the
				borrower.
						(c)Use of
				institution name
							(1)In
				generalA covered institution that has entered into an
				educational loan arrangement with a lender regarding private educational loans
				shall not allow the lender to use the name, emblem, mascot, or logo of the
				institution, or other words, pictures, or symbols readily identified with the
				institution, in the marketing of private educational loans to the students
				attending the institution in any way that implies that the institution endorses
				the private educational loans offered by the lender.
							(2)ApplicabilityParagraph
				(1) shall apply to any educational loan arrangement, or extension of such
				arrangement, entered into or renewed after the date of enactment of the
				Student Loan Sunshine
				Act.
							153.Interest rate
				report for institutions and lenders participating in educational loan
				arrangements
						(a)Secretary
				duties
							(1)Report and
				model formatNot later than 180 days after the date of enactment
				of the Student Loan Sunshine Act, the Secretary shall—
								(A)prepare a report
				on the adequacy of the information provided to students and the parents of such
				students about educational loans (including loans made, insured, or guaranteed
				under title IV and private educational loans), after consulting with students,
				representatives of covered institutions (including financial aid
				administrators, registrars, and business officers), lenders (including lenders
				of private educational loans), loan servicers, and guaranty agencies;
								(B)include in the
				report a model format, based on the report's findings, to be used by lenders
				and covered institutions in carrying out subsections (b) and (c)—
									(i)that provides
				information on the applicable interest rates and other terms and conditions of
				the educational loans provided by a lender to students attending the
				institution, or the parents of such students, disaggregated by each type of
				educational loans provided to such students or parents by the lender,
				including—
										(I)the interest rate
				and terms and conditions of the loans offered by the lender for the upcoming
				academic year;
										(II)with respect to
				such loans, any benefits that are contingent on the repayment behavior of the
				borrower;
										(III)the annual
				percentage rate for such loans, based on the actual disbursed amount of the
				loan;
										(IV)the average
				amount borrowed from the lender by students enrolled in the institution who
				obtain loans of such type from the lender for the preceding academic year;
				and
										(V)the average
				interest rate on such loans provided to such students for the preceding
				academic year; and
										(ii)which format
				shall be easily usable by lenders, institutions, guaranty agencies, and loan
				servicers; and
									(C)(i)submit the report and
				model format to the Committee on Health, Education, Labor, and Pensions of the
				Senate and the Committee on Education and Labor of the House of
				Representatives; and
									(ii)make the report and model format
				available to covered institutions, lenders, and the public.
									(2)Format
				updateNot later than 1 year after the submission of the report
				and model format described in paragraph (1), the Secretary shall—
								(A)assess the
				adequacy of the model format included in the report;
								(B)after consulting
				with students, representatives of covered institutions (including financial aid
				administrators, registrars, and business officers), lenders (including lenders
				of private educational loans), loan servicers, and guaranty agencies—
									(i)prepare a list of
				any improvements to the model format that have been identified as beneficial to
				borrowers; and
									(ii)update the model
				format after taking such improvements into consideration; and
									(C)(i)submit the list of
				improvements and updated model format to the Committee on Health, Education,
				Labor, and Pensions of the Senate and the Committee on Education and Labor of
				the House of Representatives; and
									(ii)make the list of improvements and
				updated model format available to covered institutions, lenders, and the
				public.
									(3)Use of
				formThe Secretary shall take such steps as necessary to make the
				model format, and any updated model format, available to covered institutions
				and to encourage—
								(A)lenders subject
				to subsection (b) to use the model format or updated model format (if
				available) in providing the information required under subsection (b);
				and
								(B)covered
				institutions to use such format in preparing the information report under
				subsection (c).
								(b)Lender
				dutiesEach lender that has an educational loan arrangement with
				a covered institution shall annually, by a date determined by the Secretary,
				provide to the covered institution and to the Secretary the information
				included on the model format or an updated model format (if available) for each
				type of educational loan provided by the lender to students attending the
				covered institution, or the parents of such students, for the preceding
				academic year.
						(c)Covered
				institution dutiesEach covered institution shall—
							(1)prepare and
				submit to the Secretary an annual report, by a date determined by the
				Secretary, that includes, for each lender that has an educational loan
				arrangement with the covered institution and that has submitted to the
				institution the information required under subsection (b)—
								(A)the information
				included on the model format or updated model format (if available) for each
				type of educational loan provided by the lender to students attending the
				covered institution, or the parents of such students; and
								(B)a detailed
				explanation of why the covered institution believes the terms and conditions of
				each type of educational loan provided pursuant to the agreement are beneficial
				for students attending the covered institution, or the parents of such
				students; and
								(2)ensure that the
				report required under paragraph (1) is made available to the public and
				provided to students attending or planning to attend the covered institution,
				and the parents of such students, in time for the student or parent to take
				such information into account before applying for or selecting an educational
				loan.
							154.Private
				educational loan disclosure requirements for covered institutionsA covered institution that provides
				information to any student, or the parent of such student, regarding a private
				educational loan from a lender shall, prior to or concurrent with such
				information—
						(1)inform the
				student or parent of—
							(A)the student or
				parent's eligibility for assistance and loans under title IV; and
							(B)the terms and
				conditions of such private educational loan that are less favorable than the
				terms and conditions of educational loans for which the student or parent is
				eligible, including interest rates, repayment options, and loan forgiveness;
				and
							(2)ensure that
				information regarding such private educational loans is presented in such a
				manner as to be distinct from information regarding loans that are made,
				insured, or guaranteed under title IV.
						155.Gift ban for
				employees of institutions
						(a)Gift
				banA lender or guarantor of educational loans shall not offer
				any gift to an employee or agent of a covered institution.
						(b)Reports of gift
				ban violations
							(1)Employee
				reportEach employee or agent
				of a covered institution shall report to the Inspector General of the
				Department of Education any instance of a lender or guarantor of educational
				loans (including an agent of the lender or guarantor) that attempts to give a
				gift to the employee or agent in violation of subsection (a).
							(2)Inspector
				General reportThe Inspector General of the Department of
				Education shall investigate any reported violation of this subsection and shall
				annually submit a report to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and Labor of the House of
				Representatives identifying all reported violations of the gift ban under
				subsection (a), including the lenders involved in each such violation, for the
				preceding year.
							(c)Definition of
				gift
							(1)In
				generalIn this section, the term gift means any
				gratuity, favor, discount, entertainment, hospitality, loan, or other item
				having a monetary value of more than $10. The term includes a gift of services,
				transportation, lodging, or meals, whether provided in kind, by purchase of a
				ticket, payment in advance, or reimbursement after the expense has been
				incurred.
							(2)ExceptionsThe
				term gift shall not include any of the following:
								(A)Standard
				informational material related to a loan, such as a brochure.
								(B)Food,
				refreshments, training, or informational material furnished to an employee or
				agent of an institution as an integral part of a training session or through
				participation in an advisory council that is designed to improve the lender's
				service to the covered institution, if such training or participation
				contributes to the professional development of the employee or agent of the
				institution.
								(C)Favorable terms,
				conditions, and borrower benefits on an educational loan provided to a student
				employed by the covered institution.
								(3)Rule for gifts
				to family membersFor purposes of this section, a gift to a
				family member of an employee or an agent of a covered institution, or a gift to
				any other individual based on that individual’s relationship with the employee
				or agent, shall be considered a gift to the employee or agent if—
								(A)the gift is given
				with the knowledge and acquiescence of the employee or agent; and
								(B)the employee or
				agent has reason to believe the gift was given because of the official position
				of the employee or agent.
								156.Compliance and
				enforcement
						(a)Condition of
				any Federal assistanceNotwithstanding any other provision of law,
				a covered institution or lender shall comply with this part as a condition of
				receiving Federal funds or assistance provided after the date of enactment of
				the Student Loan Sunshine Act.
						(b)PenaltiesNotwithstanding any other provision of law,
				if the Secretary determines, after providing notice and an opportunity for a
				hearing for a covered institution or lender, that the covered institution or
				lender has violated subsection (a)—
							(1)in the case of a
				covered institution, or a lender that does not participate in a loan program
				under title IV, the Secretary may impose a civil penalty in an amount of not
				more than $25,000; and
							(2)in the case of a
				lender that does participate in a program under title IV, the Secretary may
				limit, terminate or suspend the lender’s participation in such program.
							(c)ConsiderationsIn
				taking any action against a covered institution or lender under subsection (b),
				the Secretary shall take into consideration the nature and severity of the
				violation of subsection (a).
						157.GAO study and
				reports
						(a)StudyThe
				Comptroller General of the United States shall conduct a study on—
							(1)the gifts or
				financial or other material benefits that are provided by lenders to covered
				institutions to secure, or as part of an effort to secure, the covered
				institutions' educational loan business;
							(2)the extent to
				which lenders issuing private educational loans may be inappropriately using
				inducements to secure, or as part of an effort to secure, educational loan
				arrangements with covered institutions; and
							(3)whether
				educational loans made to students attending a covered institution in
				connection with an educational loan arrangement, and private educational loans
				made directly to students, provide competitive interest rates, terms, and
				conditions to students who obtain such loans.
							(b)ReportsThe
				Comptroller General of the United States shall—
							(1)not later than 1
				year after the date of enactment of the Student Loan Sunshine Act, submit to
				Congress a preliminary report regarding the findings of the study described in
				subsection (a); and
							(2)not later than 2
				years after such date of enactment, submit to Congress a final report regarding
				such
				findings.
							.
		3.Program
			 participation agreementsSection 487(a) of the Higher Education Act
			 of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the
			 following:
			
				(24)(A)In the case of an
				institution (including an employee or agent of an institution) that maintains a
				preferred lender list, in print or any other medium, through which the
				institution recommends 1 or more specific lenders for loans made under part B
				to the students attending the institution (or the parents of such students),
				the institution will—
						(i)clearly and fully disclose on the
				preferred lender list—
							(I)why the institution has included each
				lender as a preferred lender, especially with respect to terms and conditions
				favorable to the borrower; and
							(II)that the students attending the
				institution (or the parents of such students) do not have to borrow from a
				lender on the preferred lender list;
							(ii)ensure, through the use of the
				list provided by the Secretary under subparagraph (C), that—
							(I)there are not less than 3 lenders named
				on the preferred lending list that are not affiliates of each other; and
							(II)the preferred lender list—
								(aa)specifically indicates, for each
				lender on the list, whether the lender is or is not an affiliate of each other
				lender on the list; and
								(bb)if the lender is an affiliate of
				another lender on the list, describes the specifics of such affiliation;
				and
								(iii)establish a process to ensure
				that lenders are placed upon the preferred lender list on the basis of the
				benefits provided to borrowers, including —
							(I)highly competitive interest rates, terms,
				or conditions for loans made under part B;
							(II)high-quality servicing for such loans;
				or
							(III)additional benefits beyond the standard
				terms and conditions for such loans.
							(B)For the purposes of subparagraph
				(A)(ii)—
						(i)the term affiliate
				means a person that controls, is controlled by, or is under common control with
				another person; and
						(ii)a person has control over another
				person if—
							(I)the person directly or indirectly, or
				acting through 1 or more others, owns, controls, or has the power to vote 5
				percent or more of any class of voting securities of such other person;
							(II)the person controls, in any manner, the
				election of a majority of the directors or trustees of such other person;
				or
							(III)the Secretary determines (after notice
				and opportunity for a hearing) that the person directly or indirectly exercises
				a controlling interest over the management or policies of such other
				person.
							(C)The Secretary shall maintain and
				update a list of lender affiliates of all eligible lenders, and shall provide
				such list to the eligible institutions for use in carrying out subparagraph
				(A).
					.
		4.Notice of
			 availability of funds from Federal sourcesSection 128 of the Truth in Lending Act (15
			 U.S.C. 1638) is amended by adding at the end the following:
			
				(e)Disclosures
				relating to private educational loans
					(1)In
				generalIn the case of an extension of credit that is a private
				educational loan, other than a residential mortgage transaction, the creditor
				shall provide in every application for such extensions of credit and together
				with any solicitation, marketing, or advertisement of such extensions of
				credit, written, electronic, or otherwise, the disclosures described in
				paragraph (2).
					(2)DisclosuresDisclosures
				required by this subsection shall include a clear and prominent
				statement—
						(A)that the borrower
				may qualify for Federal financial assistance through a program under title IV
				of the Higher Education Act of 1965, in lieu of or in addition to a loan from a
				non-Federal source;
						(B)of the interest
				rates available with respect to such Federal financial assistance;
						(C)describing how
				the applicable interest rate is determined, including whether it is based on
				the credit score of the borrower;
						(D)showing sample
				loan costs, disaggregated by type;
						(E)of the types of
				repayment plans that are available;
						(F)of whether, and
				under what conditions, early repayment may be made without penalty;
						(G)of when and how
				often the loan would be recapitalized;
						(H)describing all
				fees, deferments, or forbearance;
						(I)describing all
				available repayment benefits, and the percentage of all borrowers who qualify
				for such benefits;
						(J)describing
				collection practices in the case of default;
						(K)describing late
				payment penalties and associated fees;
						(L)of any complaints
				(and their resolution) filed with any State or private consumer protection
				agency (including the Better Business Bureau); and
						(M)such other
				information as the Board may require.
						(3)Provision of
				informationBefore a creditor may issue any funds with respect to
				an extension of credit described in paragraph (1) for an amount equal to more
				than $1,000—
						(A)the creditor
				shall notify the relevant postsecondary educational institution, in writing, of
				the proposed extension of credit and the amount thereof; and
						(B)if such relevant
				institution is a covered institution, the institution shall, in an expedient
				manner, notify the prospective borrower, in accordance with procedures
				established by rule of the Board, whether and to what extent the proposed
				extension of credit exceeds the cost of attendance (as defined in section 472
				of the Higher Education Act of 1965) for the student at that institution, after
				consideration of the Federal and State grant and loan aid and institutional aid
				that the student has or is eligible to receive.
						(4)Regulatory
				authorityThe Board—
						(A)shall issue such
				rules and regulations as may be necessary to implement this subsection;
				and
						(B)may, by rule,
				establish appropriate exceptions to the disclosures required by this
				subsection.
						(5)DefinitionsAs
				used in this subsection, the terms private educational loan and
				covered institution have the same meanings as in section 151 of
				the Higher Education Act of
				1965.
					.
		
